           Case 3:18-cv-05848-DWC Document 1 Filed 10/18/18 Page 1 of 43




 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WASHINGTON
 7                                    AT TACOMA
 8
     BANK OF HOPE,                                     No.
 9
                                         Plaintiff,    C OMPLAINT FOR J UDIC IAL
10                                                     FORECLOSURE OF REAL PROPERTY
                          vs.                          AND DEFICIENCY JUDGMENT
11
12   SUNG KON CHANG, individually, EUN
     KYUNG CHANG, individually, and the
13   marital community composed of Sung Kon
     CHANG and EUN KYUNG CHANG,
14   husband and wife,

15                                    Defendants.

16
             COMES NOW the plaintiff, and for cause of action against the defendants, alleges as
17
     follows:
18
     I.      PLAINTIFF
19
              1.1   Plaintiff Bank of Hope is a California chartered banking corporation with its
20
     principal place of business in the State of California. Bank of Hope is the holder and owner
21
     of the loan documents more fully described below. Bank of Hope is successor by merger to
22
     BBCN Bank.
23
     II.     THE DEFENDANTS.
24
             2.1    Defendants SUNG KON CHANG and EUN KYUNG CHANG are believed to
25
     be husband and wife and residents of the State of Pierce County, Washington, and all acts and
26
     conduct hereinafter alleged to have been performed by one individual defendant were
27
28                                                                              Law Offices of
                                                                        TURNBULL & BORN, P.L.L.C.
                                                                        Commerce Building, Suite 1050
     COMPLAINT                                                       950 Pacific Ave. Tacoma, WA 98402
     Page - 1                                                        (253) 383-7058; FAX (253) 572-7220
            Case 3:18-cv-05848-DWC Document 1 Filed 10/18/18 Page 2 of 43




 1   performed on behalf of himself or herself, and on behalf of the marital community composed
 2   of SUNG KON CHANG and EUN KYUNG CHANG, husband and wife.
 3   III.     JURISDICTION & VENUE
 4            3.1    This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.
 5   § 1332(a) (diversity) as well as personal jurisdiction over each defendants for reasons including
 6   but not limited to: each defendant resides and/or transacts business in the State of Washington;
 7   the underlying facts arose from events which occurred in the State of Washington; and/or the
 8   real property at issue is located in the State of Washington.
 9            3.2    Venue is proper in the United States District Court, Western District of
10   Washington, pursuant to 28 U.S.C. § 1391 because each defendant is subject to personal
11   jurisdiction here, and a substantial part of the events giving rise to this litigation occurred here.
12   Venue is also appropriate as the res, the real property at issue, is located within this district.
13   IV.      THE LOAN DOCUMENTS
14            A.     Business Loan Agreement, Promissory Note and Guaranties.
15            4.1    On or about February 13, 2015, BBCN Bank, as lender, and LCU-HOL, LLC,
16   an Oklahoma limited liability company (“Borrower”), as borrower, mutually executed a
17   business loan agreement (the “Loan Agreement”), a true and correct copy of which is attached
18   hereto as Exhibit “A”. Pursuant to the Loan Agreement, BBCN Bank and Borrower
19   contemplated that BBCN Bank would provide approximately $5 million in financing related
20   to Borrower’s Holiday Inn Express in Perry, Oklahoma.
21            4.2    Pursuant to the Loan Agreement, Borrower executed and delivered to BBCN
22   Bank a promissory note in the original principal amount of $4,970,000.00, as amended from
23   time to time (collectively, the “Note”). The Note related to loan advances made by BBCN
24   Bank to Borrower pursuant to the Loan Agreement. A true and correct copy of the Note is
25   attached as Exhibit “B”.
26            4.3    To induce BBCN Bank to make loan advances to Borrower, on or about
27   February 13, 2015, the defendant SUNG KON CHANG made, executed and delivered to
28                                                                                   Law Offices of
                                                                             TURNBULL & BORN, P.L.L.C.
                                                                             Commerce Building, Suite 1050
     COMPLAINT                                                            950 Pacific Ave. Tacoma, WA 98402
     Page - 2                                                             (253) 383-7058; FAX (253) 572-7220
        Case 3:18-cv-05848-DWC Document 1 Filed 10/18/18 Page 3 of 43




 1   BBCN Bank an unconditional guaranty by which he guarantied to BBCN Bank, its successors
 2   and assigns the payment of all indebtedness of whatever nature of Borrower under the Note
 3   (the “Sung Guaranty”). A copy of the Sung Guaranty is attached hereto as Exhibit “C”.
 4          4.4     To induce BBCN Bank to make loan advances to Borrower, on or about
 5   February 13, 2015, the defendant EUN KYUNG CHANG made, executed and delivered to
 6   BBCN Bank a limited unconditional guaranty by which she guarantied to BBCN Bank, its
 7   successors and assigns the payment of all indebtedness of whatever nature of Borrower under
 8   the Note limited to her community property interest in collateral pledged to secure the Note or
 9   any guaranty thereof (the “Eun Guaranty”). A copy of the Eun Guaranty is attached hereto as
10   Exhibit “D”.
11          4.5     For convenience only, the Sung Guaranty and the Eun Guaranty may be
12   collectively referred to herein as the “Guaranty”.
13          B.      Deed of Trust.
14          4.6     The obligations evidenced by the Guaranty were secured by a deed of trust (the
15   “Deed of Trust”) dated February 13, 2015 and recorded on February 17, 2015 with the Pierce
16   County Auditor under File No. 201502170589. A true and correct copy of the Deed of Trust
17   is attached as Exhibit “E”. The legal description of the real property subject to the Deed of
18   Trust (the “Subject Property”) is as follows:
19                  That part of Lot 9 of NIXON LAKE TRACTS, according to Plat recorded in
                    Book 10 of Plats at Page 47, described as follows:
20
                    Beginning at the most Northeasterly corner of said Lot 9;
21                  Thence South 4B 39'39" East along the Easterly line of said Lot 9, 25.42 feet;
                    Thence West 308.46 feet;
22                  Thence North 75.05 feet to an angle in the Southerly boundary of said Lot 8;
                    Thence Southeasterly along said Southerly boundary 317.46 feet to the Point
23                  of Beginning;
24                  TOGETHER WITH Second Class Shorelands, as conveyed by the State of
                    Washington, situate in front of, adjacent to or abutting thereon;
25
                    Situate in the County of Pierce, State of Washington.
26
                    Assessor’s Tax Parcel Number 630500-0091
27
28                                                                               Law Offices of
                                                                         TURNBULL & BORN, P.L.L.C.
                                                                         Commerce Building, Suite 1050
     COMPLAINT                                                        950 Pacific Ave. Tacoma, WA 98402
     Page - 3                                                         (253) 383-7058; FAX (253) 572-7220
           Case 3:18-cv-05848-DWC Document 1 Filed 10/18/18 Page 4 of 43




 1   and commonly known as 7914 Nixon Ave SW, Lakewood, WA 98498.
 2           4.7    The Subject Property is not used principally for agricultural purposes.
 3           4.8    For convenience, the Note, Deed of Trust and Guaranty, together with all other
 4   related documents executed by the parties may be collectively referred to herein as the “Loan
 5   Documents”.
 6   V.      CURRENT OWNERSHIP OF THE LOAN DOCUMENTS.
 7           5.1    Plaintiff is the owner and holder of the Loan Documents.
 8           5.2    Plaintiff is currently in possession of the original of the Note and Guaranty.
 9   VI.     DEFAULT IN PAYMENT
10           6.1    Pursuant to the Note, Borrower promised and agreed to re-pay the loan advances
11   together with interest at the rate(s) set forth in the Note. Borrower failed to make timely
12   payments on the Note and is in default. The defendants failed to make timely payments on the
13   Guaranty and are in default.
14           6.2    On or about June 18, 2018, and on subsequent occasions, plaintiff issued
15   Borrower and the defendants notice of default.
16           6.3    Borrower and the defendants failed to timely cure the default.
17           6.4    Because of said default, plaintiff has elected to accelerate the balance due under
18   the Note and Guaranty.
19           6.5    The amount due under the Note and Guaranty is principal of $4,679,874.32,
20   plus late charges of $11,994.70, plus collection expenses and fees in the amount of $8,485.00,
21   plus interest in the amount of $169,522.28 through October 17, 2018, for a total amount of
22   $4,869,876.30, plus additional interest from October 17, 2018 through the date of judgment,
23   costs and reasonable attorney’s fees.
24   VII.    MILITARY SERVICE
25           7.1    That none of the defendants is in the military service of the United States of
26   America.
27
28                                                                                Law Offices of
                                                                          TURNBULL & BORN, P.L.L.C.
                                                                          Commerce Building, Suite 1050
     COMPLAINT                                                         950 Pacific Ave. Tacoma, WA 98402
     Page - 4                                                          (253) 383-7058; FAX (253) 572-7220
           Case 3:18-cv-05848-DWC Document 1 Filed 10/18/18 Page 5 of 43




 1   VIII. OTHER SUITS AND ACTIONS
 2           8.1     That no other suit or action has been instituted or is now pending on the
 3   Guaranty or the Deed of Trust.
 4   IX.     COSTS AND ATTORNEY FEES
 5           9.1     The Deed of Trust’s terms provide that in the event of any action to foreclose
 6   the Deed of Trust, there shall be included in the judgment a reasonable sum for attorney fees,
 7   together with cost of title search and cost of the action, including but not limited to, such other
 8   sums advanced under the terms of the Loan Documents and Deed of Trust for taxes,
 9   assessments, municipal charges, and other items which may constitute liens upon the Property,
10   together with insurance and repairs necessary to prevent the impairment of the security.
11   X.      PURCHASER AT U.S MARSHAL’S SALE
12           10.1    In the event of foreclosure and sale of the Property at a foreclosure sale, the
13   purchaser at such sale is entitled to immediate possession of the Property.
14   XI.     STATUS OF OTHER DEFENDANTS
15           11.1    The defendants named in the caption of this pleadings all claim some interest
16   in, or lien upon, the Property and premises or some part thereof and that the interest or lien of
17   said defendant, if any, is inferior, subordinate and subject to the lien of the plaintiff.
18   XII.    RESERVATION OF RIGHTS
19           12.1    Bank of Hope reserves and maintains, and does not waive or release, any right
20   or entitlement it has to seek and enforce other remedies against any other party, including the
21   Borrower, or any real or personal property collateral securing the outstanding indebtedness
22   evidenced by the Note. Bank of Hope expressly reserves and preserves all such rights,
23   entitlements and remedies.
24           WHEREFORE, the plaintiff prays for judgment as follows:
25           A.      DECLARATORY JUDGMENT
26           For a judgment declaring that the Deed of Trust is a valid lien upon the Subject
27   Property, and setting the value of the lien created by the Deed of Trust in the sum of
28                                                                                  Law Offices of
                                                                            TURNBULL & BORN, P.L.L.C.
                                                                            Commerce Building, Suite 1050
     COMPLAINT                                                           950 Pacific Ave. Tacoma, WA 98402
     Page - 5                                                            (253) 383-7058; FAX (253) 572-7220
        Case 3:18-cv-05848-DWC Document 1 Filed 10/18/18 Page 6 of 43




 1   $4,869,876.30, together with additional interest thereon, and for such other sums advanced
 2   under the terms of the Deed of Trust for taxes, assessments, municipal charges, and other items
 3   which may constitute liens upon the Subject Property, together with insurance and repairs
 4   necessary to prevent impairment of the security, and further, for an award of plaintiff’s
 5   reasonable attorneys’ fees as provided in the Deed of Trust, together with the cost of title
 6   search and the plaintiff’s cost and disbursements herein.
 7          B.      FORECLOSURE
 8          For a judgment declaring that the Deed of Trust be foreclosed and that the Subject
 9   Property be sold at a foreclosure sale in the manner provided by law, and the proceeds thereof
10   applied on said judgment and increased interest and such additional amounts as the plaintiff
11   may advance for taxes, assessments, municipal charges and such other items as may constitute
12   liens upon the Subject Property together with insurance and repairs necessary to prevent the
13   impairment of the security, together with interest thereon from the date of payment.
14          C.      FORECLOSURE OF DEFENDANTS’ RIGHTS
15          For a judgment declaring that by such foreclosure and sale, the rights of each of the
16   defendants and persons claiming by, through or under them subsequent to the execution of the
17   Deed of Trust should be adjudged inferior and subordinate to the Deed of Trust lien and be
18   forever foreclosed, except only for the statutory right of redemption allowed by law.
19          D.      PLAINTIFF ALLOWED RIGHT TO BE BIDDER
20          For a judgment declaring the plaintiff be permitted to become a bidder and purchaser
21   at the sale, and that the purchaser be given immediate possession of the Subject Property.
22          E.      POSSESSION DURING REDEMPTION.
23          Unless the defendants can establish that the Subject Property is unabandoned
24   homestead property as of the date of sale, for a judgment declaring the purchaser at such sale
25   is entitled to the sole and exclusive possession thereof immediately after said sale, together
26   with the rents, issues and profits arising therefrom.
27
28                                                                               Law Offices of
                                                                         TURNBULL & BORN, P.L.L.C.
                                                                         Commerce Building, Suite 1050
     COMPLAINT                                                        950 Pacific Ave. Tacoma, WA 98402
     Page - 6                                                         (253) 383-7058; FAX (253) 572-7220
        Case 3:18-cv-05848-DWC Document 1 Filed 10/18/18 Page 7 of 43




 1          F.       REDEMPTION PERIOD
 2          For a judgment declaring that the period of redemption from such U.S. Marshal’s sale
 3   be fixed at twelve (12) months from the date of the U.S. Marshal’s sale; and that the U.S.
 4   Marshal be ordered to issue the Marshal’s deed at the termination of the twelve month period.
 5          G.       DEFICIENCY JUDGMENT
 6          For a judgment declaring that if any deficiency remains after application of the
 7   proceeds of such sale thereon, execution may be issued for any such deficiency against the
 8   defendants Sung Kon Chang, individually, and the marital community of Sung Kon Chang and
 9   Eun Kyung Chang, husband and wife.
10          H.       OTHER RELIEF
11          That the plaintiff have such other and further relief as may be proper and equitable in
12   the premises.
13          DATED this 18th day of October, 2018.
14                                                TURNBULL & BORN, PLLC
15
16                                           By: /s/ Brian M. Born
                                                  Brian M. Born, WSBA #25334
17                                                Attorneys for Plaintiff
18
19
20
21
22
23
24
25
26
27
28                                                                              Law Offices of
                                                                        TURNBULL & BORN, P.L.L.C.
                                                                        Commerce Building, Suite 1050
     COMPLAINT                                                       950 Pacific Ave. Tacoma, WA 98402
     Page - 7                                                        (253) 383-7058; FAX (253) 572-7220
Case 3:18-cv-05848-DWC Document 1 Filed 10/18/18 Page 8 of 43
Case 3:18-cv-05848-DWC Document 1 Filed 10/18/18 Page 9 of 43
Case 3:18-cv-05848-DWC Document 1 Filed 10/18/18 Page 10 of 43
Case 3:18-cv-05848-DWC Document 1 Filed 10/18/18 Page 11 of 43
Case 3:18-cv-05848-DWC Document 1 Filed 10/18/18 Page 12 of 43
Case 3:18-cv-05848-DWC Document 1 Filed 10/18/18 Page 13 of 43
Case 3:18-cv-05848-DWC Document 1 Filed 10/18/18 Page 14 of 43
Case 3:18-cv-05848-DWC Document 1 Filed 10/18/18 Page 15 of 43
Case 3:18-cv-05848-DWC Document 1 Filed 10/18/18 Page 16 of 43
Case 3:18-cv-05848-DWC Document 1 Filed 10/18/18 Page 17 of 43
Case 3:18-cv-05848-DWC Document 1 Filed 10/18/18 Page 18 of 43
Case 3:18-cv-05848-DWC Document 1 Filed 10/18/18 Page 19 of 43
Case 3:18-cv-05848-DWC Document 1 Filed 10/18/18 Page 20 of 43
Case 3:18-cv-05848-DWC Document 1 Filed 10/18/18 Page 21 of 43
Case 3:18-cv-05848-DWC Document 1 Filed 10/18/18 Page 22 of 43
Case 3:18-cv-05848-DWC Document 1 Filed 10/18/18 Page 23 of 43
Case 3:18-cv-05848-DWC Document 1 Filed 10/18/18 Page 24 of 43
Case 3:18-cv-05848-DWC Document 1 Filed 10/18/18 Page 25 of 43
Case 3:18-cv-05848-DWC Document 1 Filed 10/18/18 Page 26 of 43
Case 3:18-cv-05848-DWC Document 1 Filed 10/18/18 Page 27 of 43
Case 3:18-cv-05848-DWC Document 1 Filed 10/18/18 Page 28 of 43
Case 3:18-cv-05848-DWC Document 1 Filed 10/18/18 Page 29 of 43
Case 3:18-cv-05848-DWC Document 1 Filed 10/18/18 Page 30 of 43
Case 3:18-cv-05848-DWC Document 1 Filed 10/18/18 Page 31 of 43
Case 3:18-cv-05848-DWC Document 1 Filed 10/18/18 Page 32 of 43
Case 3:18-cv-05848-DWC Document 1 Filed 10/18/18 Page 33 of 43
Case 3:18-cv-05848-DWC Document 1 Filed 10/18/18 Page 34 of 43
Case 3:18-cv-05848-DWC Document 1 Filed 10/18/18 Page 35 of 43
Case 3:18-cv-05848-DWC Document 1 Filed 10/18/18 Page 36 of 43
Case 3:18-cv-05848-DWC Document 1 Filed 10/18/18 Page 37 of 43
Case 3:18-cv-05848-DWC Document 1 Filed 10/18/18 Page 38 of 43
Case 3:18-cv-05848-DWC Document 1 Filed 10/18/18 Page 39 of 43
Case 3:18-cv-05848-DWC Document 1 Filed 10/18/18 Page 40 of 43
Case 3:18-cv-05848-DWC Document 1 Filed 10/18/18 Page 41 of 43
Case 3:18-cv-05848-DWC Document 1 Filed 10/18/18 Page 42 of 43
Case 3:18-cv-05848-DWC Document 1 Filed 10/18/18 Page 43 of 43
